Citation Nr: 1430453	
Decision Date: 07/07/14    Archive Date: 07/15/14

DOCKET NO.  09-30 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for diabetes mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel







INTRODUCTION

The Veteran served on active duty from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2008 and June 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board previously remanded this matter for additional development in August 2012.  

The issues of entitlement to service connection for a heart condition, service connection for leukemia and service connection for neuropathy of the lower extremities have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran claims entitlement to service connection for diabetes mellitus secondary to herbicide exposure during service.  The Veteran asserts that he was exposed to Agent Orange when he was on temporary duty in Thailand.  He also asserts that he was exposed to Agent Orange when he traveled to Vietnam.  

With regard to his claimed Agent Orange exposure in Thailand, the Veteran has indicated that he had temporary duty as a flight line mechanic.  The Veteran has indicated that he worked on the flight line near the perimeter of the base and that his hooch was near the perimeter where defoliants were used.  

In August 2012, the Board remanded this matter for additional development to ascertain whether the Veteran was exposed to Agent Orange in Thailand or Vietnam.  The remand indicated that the AMC/ RO should request that the Veteran provide dates of the alleged exposures to Agent Orange.  The remand directed that the RO should then contact the Compensation and Pension Service with a request for a review of the inventory of herbicide operations maintained by the Department of Defense.  The remand further indicated that, if the exposure was not verified by a request to Compensation and Pension, verification should be sought from JSRRC.  

In a December 2012 letter, the RO requested that the Veteran provide information regarding his unit assignment and dates of service.  In a December 2012 statement submitted in response to the request, the Veteran indicated that he participated in Operation Young Tiger in Thailand between 1967 and 1970 and also flew to Vietnam on refueling missions.  

A record from the Defense Personnel Records Information Retrieval Systems, dated in March 2013, indicated that the request on behalf of the Veteran was not researched because the dates that he provided exceeded a 60-day time period for Agent Orange research.  

A memorandum in the claims file, dated in May 2013, noted that the Veteran's personnel file confirms that he was in Thailand from May 23, 1969 to July 7, 1969 and from April 27, 1968 to June 21, 1968.  JSRRC researched those dates in order to determine if the Veteran visited the Republic of Vietnam.  The issue of herbicide exposure in Thailand was not researched because the dates provided by the Veteran in December 2012 exceeded the 60-day time period for Agent Orange research.   

The Board finds that a remand is warranted in order for additional development regarding herbicide exposure in Thailand.  The dates of the Veteran's duty in Thailand are within 60-day periods.  In this regard, the information of record reflects that the Veteran had temporary duty at U-Tapao Royal Thai Air Force Base from May 23, 1969 to July 7, 1969 and from April 27, 1968 to June 21, 1968.  The RO should submit a request to JSRRC to research whether herbicide exposure occurred during those periods of duty in Thailand. 
Accordingly, the case is REMANDED for the following action:

1. Request that the U.S. Army and Joint Services Records Research Center (JSRRC) take appropriate measures to research whether the Veteran was exposed to herbicides at U-Tapao, Thailand during the Veteran's periods of duty there.  The specific time periods that should be researched are the dates of temporary duty documented in the Veteran's personnel records.  The pertinent dates to be researched are May 23, 1969 to July 7, 1969 and April 27, 1968 to June 21, 1968.  

2.  All requests and responses received from JSRRC should be associated with the claims file. 

3.  Following the completion of the requested development, the claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case and should be afforded an opportunity to respond.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).






_________________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



